Case 2:19-cv-00828-MWF-MAA Document 42 Filed 06/03/19 Page 1 of 3 Page ID #:816




   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
   9
                                  WESTERN DIVISION
  10
  11   UNITED ARTISTS CORPORATION, a                 Case No. 2:19-CV-828-MWF (MAAx)
       Delaware corporation,                         ORDER GRANTING PLAINTIFF
  12
                                                     AND COUNTER-DEFENDANT
  13                    Plaintiff,                   UNITED ARTISTS
                                                     CORPORATION’S MOTION FOR
  14          v.                                     PRELIMINARY INJUNCTION
                                                     AGAINST DEFENDANTS
  15
       UNITED ARTIST STUDIOS LLC, a
  16   Nevada limited liability company;
  17   UNITED ARTIST FILM FESTIVAL
       LLC, a Nevada limited liability
  18
       company; XLI TECHNOLOGIES INC.,
  19   a revoked Nevada corporation; XLI41
       L.L.C., a Nevada limited liability
  20
       company; JAMES P. SCHRAMM, an
  21   individual; and DOES 1–10, inclusive,
  22                   Defendants.
  23
       AND COUNTERCLAIMS.
  24
  25
             After consideration of Plaintiff and Counter-defendant United Artists
  26
       Corporation’s (“United Artists”) motion for preliminary injunction against
  27
       Defendants United Artist Studios LLC; United Artist Film Festival LLC; XLI
  28

                                               -1-                                     .
Case 2:19-cv-00828-MWF-MAA Document 42 Filed 06/03/19 Page 2 of 3 Page ID #:817




   1 Technologies Inc.; XLI41 L.L.C.; and James P. Schramm (collectively,
   2 “Defendants”), all other papers filed herein, the records of the case, hearing on the
   3 motion on June 3, 2019, and good cause appearing, the Court hereby orders as
   4 follows:
   5        IT IS HEREBY ORDERED that United Artists’ motion is granted in its
   6 entirety;
   7        IT IS HEREBY FURTHER ORDERED that Defendants and, as applicable,
   8 their officers, agents, servants, directors, employees, servants, partners,
   9 representatives, assigns, successors, related companies, and attorneys and all
  10 persons in active concert or participation with Defendants or with any of the
  11 foregoing who receive notice of this Injunction by personal service or otherwise, be
  12 enjoined preliminarily during the pendency of this action from:
  13        a.     Manufacturing, transporting, promoting, importing, advertising,
  14               publicizing, distributing, offering for sale, or selling any goods or
  15               services in the entertainment industry offered under the UNITED
  16               ARTIST STUDIOS and UNITED ARTIST FILM FESTIVAL marks,
  17               the UNITED ARTISTS Marks (as defined in Paragraph 15 of United
  18               Artists’ First Amended Complaint), or any other mark, name, symbol,
  19               or logo, which is likely to cause confusion or to cause mistake or to
  20               deceive persons into the erroneous belief that any goods or services that
  21               Defendants caused to enter the stream of commerce or any of
  22               Defendants’ commercial activities are sponsored or licensed by United
  23               Artists, are authorized by United Artists, or are connected or affiliated
  24               in some way with United Artists or the UNITED ARTISTS Marks;
  25        b.     Manufacturing, transporting, promoting, importing, advertising,
  26               publicizing, distributing, offering for sale, or selling any goods or
  27               services in the entertainment industry offered under the UNITED
  28               ARTIST STUDIOS and UNITED ARTIST FILM FESTIVAL marks,

                                                -2-                                            .
Case 2:19-cv-00828-MWF-MAA Document 42 Filed 06/03/19 Page 3 of 3 Page ID #:818




   1              the UNITED ARTISTS Marks, or any other mark, name, symbol, or
   2              logo that is a copy or colorable imitation of, incorporates, or is
   3              confusingly similar to the UNITED ARTISTS Marks;
   4        c.    Implying United Artists’ approval, endorsement, or sponsorship of, or
   5              affiliation or connection with, Defendants’ goods, services, or
   6              commercial activities, passing off Defendants’ business as that of
   7              United Artists;
   8        d.    Operating Defendants’ businesses under the trade names United Artist
   9              Studios LLC or United Artist Film Festival LLC;
  10        e.    Representing or implying that Defendants are in any way sponsored by,
  11              affiliated with, or licensed by United Artists; or
  12        f.    Knowingly assisting, inducing, aiding, or abetting any other person or
  13              business entity in engaging in or performing any of the activities
  14              referred to in paragraphs 2(a) to (e) above.
  15
  16        IT IS SO ORDERED.
  17
  18 Dated: June 3, 2019              ______________________________
                                           MICHAEL W. FITZGERALD
  19                                       United States District Judge
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               -3-                                         .
